The original bill seeks a sale of land for division among tenants in common.
Alice Penny and Savannah Craig, mother and daughter respectively, were the joint owners of a lot of land in Tuscaloosa, Alabama, until the latter's death in 1924, after which Savannah's one-half interest descended to her legal heirs. During the cotenancy of the two, Alice constructed some dwelling houses upon the property, lived in one of them, and Savannah in another until Savannah's death, after which her said heirs lived on the property.
One of the houses was destroyed by fire and thereafter, in 1931, Alice Penny rebuilt it and in this undertaking mortgaged the whole property to West End Lumber Company, Inc., to obtain building materials with which to make the construction. Subsequently, in 1936, default was made in the mortgage debt and the lumber company foreclosed the mortgage and became the purchaser at the sale. A few months later Gabriel Penny, son of Alice, contracted with the company to purchase the property, the company covenanting to give a warranty deed to him upon full compliance with the terms of the contract, to be defeated only if someone permitted under the statute to redeem from the mortgage sale should effect a redemption.
No redemption was ever undertaken by anyone. Gabriel fully complied with his contract and received a deed to the property. He then conveyed the property to his wife, who now claims the full ownership of the title formerly owned by Alice.
Alice died in 1941 and after her death the present suit was instituted by her other heirs who claim to be the joint owners along with Gabriel's grantee (his wife) of the one-half interest formerly owned by Alice in the property.
The complainants base their claim to be coparceners mainly upon the principle that under a relationship of tenants in common of property a redemption thereof by one cotenant enures to the benefit of all. 18 West's Ala. Dig., Tenancy in Common. 19(4), p. 451.
It is true that, though no duty rests on any tenant in common to redeem the land after foreclosure, a redemption by one accrues to the benefit of the remaining cotenants, provided within a reasonable time they contribute or offer to contribute their share of the expense. Sullivan v. Parker, 228 Ala. 397,153 So. 858; Sherrill v. Sandlin, 232 Ala. 389, 168 So. 426.
The foregoing principle of law is not here controlling, however, for the reason that the claim is predicated upon the existence at the time of a tenancy in common (62 C. J. 469, § 98), but when Gabriel Penny contracted to purchase the land from the lumber company there was no such relationship in the property between himself and his brothers and sisters. Alice Penny, his mother, was then still living and *Page 437 
was the exclusive owner of that undivided one-half interest in the property.
It may be said in passing, also, that even if the purchase of the property by Gabriel should be construed as a redemption, which we do not, those seeking to assert such a right of a joint tenant, and invoke the doctrine that redemption by one accrues to all, must elect to do so and contribute their share of the outlay within a reasonable time from redemption which, under ordinary circumstances, is two years. Savage v. Bradley,149 Ala. 169, 43 So. 20, 123 Am. St. Rep. 30. And under the evidence and its tendencies, the conclusion would not have been palpably erroneous that the complainants by their own laches were estopped to then, when the suit was filed, make the election to contribute so as to reinstate their title.
The appellants seek to avoid the effect of the foreclosure because of an asserted irregularity in the notice of sale and because the foreclosure deed could not be produced.
The evidence was ore tenus before the court and, as indicated above, the conclusions of fact will not be here disturbed unless palpably erroneous, Singley v. Land, 244 Ala. 692,15 So. 2d 564, and there was credible testimony the tendency of which was to establish that the mortgage was duly foreclosed in accordance with the power therein contained and deed executed to the West End Lumber Company, Inc., as purchaser.
Then, too, the execution of the deed was not essential to the vesting of title, the mortgagee having exercised the power of sale and become the purchaser as authorized in the mortgage. Ritter v. Moseley, 226 Ala. 648, 148 So. 143; Jackson v. Tribble, 156 Ala. 480, 47 So. 310.
And as for the contended irregularity of notice of sale, the mortgagor's right to avoid it should have been seasonably exercised and in the absence of special and unusual circumstances precluding such seasonable election to disaffirm, a delay of more than two years bars the right. Kelley Realty Co. v. McDavid, 211 Ala. 575, 100 So. 872; Sherrill v. Federal Land Bank, 244 Ala. 461, 14 So. 2d 361; Ezzell v. Watson,83 Ala. 120, 3 So. 309; Alexander v. Hill, 88 Ala. 487, 7 So. 238, 16 Am. St. Rep. 55; 37 Am.Jur. 149, § 176.
The trial court must also be sustained in decreeing an award to appellee Mary Penny (Gabriel's grantee) of compensation from the proceeds of sale for the reasonable value of the permanent improvements erected on the land by Alice Penny to the extent of the proportionate enhancement in the market value of the whole property.
The general rule obtaining in this jurisdiction is that compensation for improvements erected on the land will be allowed the improving cotenant only when he was without knowledge of any outstanding interest and, bona fide, believed himself to be the sole owner of the property. Gordon v. McLemore, 237 Ala. 270, 186 So. 470; Staples v. Pearson,230 Ala. 62, 159 So. 488, 98 A.L.R. 852; Chambers v. Hunton,222 Ala. 482, 132 So. 713; Porter v. Henderson, 203 Ala. 312,82 So. 668.
It is declared that under such circumstances, a court of equity, "on ascertaining that one cotenant in good faith has made valuable improvements on the property involved * * *, will determine the amount in which the premises then stand enhanced in value because of the improvements, and direct that out of the proceeds of the sale there shall be paid to the cotenant who made the valuable improvements (or to his grantee, warrantee, heirs at law, or devisees) the amount so determined to be equitable and just by reason of the enhanced value of the improvements, and the remainder or be divided among all the cotenants in proportion to the undivided interest held by each in the property." Porter v. Henderson, supra, 203 Ala. at page 321, 82 So. at page 677.
The same right of compensation on a sale for division of proceeds enures to the cotenant who improves the joint estate, knowing of the other outstanding interest, if the non-improving cotenant consents to the making of the improvements. Gordon v. McLemore, supra, 237 Ala. at page 273, 186 So. 470; 40 Am.Jur. 36, § 44. And this same right passes to such cotenant's "grantee, warrantee, heirs at law, or devisees." Porter v. Henderson, supra, 203 Ala. at page 321, 82 So. at page 677.
This latter principle applies to sustain the court in decreeing that out of the proceeds of the sale appellee, the successor in title to the improving cotenant, should be allowed compensation from the net proceeds of the sale for the value of the improvements placed there by Alice Penny, her predecessor in title, in proportion to the enhanced market value of the estate by reason thereof. *Page 438 
The decree of the trial court was in conformity with our view of the applicable principles of law and is affirmed.
Affirmed.
GARDNER, C. J., and FOSTER and LAWSON, JJ., concur.
                              On Rehearing